EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JASON GLANZER on June 15, 2021.
The application has been amended as follows:
Claim 1, line 5; Claim 12, line 8: “voltage output” should read --a voltage output--.
Claim 1, line 11: “slave fan speed” should read --a slave fan speed--.
Claim 1, line 12; claim 12, line 17: “voltage output” should read --a voltage output--.
Claim 1, line 22: “a slave fan speed substantially equal to the master fan speed” should read --the slave fan speed substantially equal to a master fan speed--.
Claim 4, line 1: “The system of Claim 1” should read --The system of Claim 3--.
Claim 8, line 1: “difference in” should read --difference is--.
Claim 12, line 14: “a one or more gain” should read --a respective one or more gain--.
Claim 12, line 27: “the respective gain” should read --the respective one or more gain--.
Claim 12, line 29: “each respective gain modifies respective input voltage” should read --the respective one or more gain modifies the input voltage--. 
Claim 12, line 31: “a respective slave fan” should read --the respective slave fan--.
Claim 12, line 34: “the slave synchronization signals” should read --the respective slave synchronization signals--.
Claim 12, last two lines or lines 41-42: “wherein the slave fan is configured as an intermediate master fan synchronized to one or more local slave fans” was changed to --wherein at least one slave fan of the plurality of slave fans is configured as an intermediate master fan synchronized to one or more local slave fans--.
Claim 15, line 1: “The system of Claim 12” should read --The system of Claim 14--.
REASONS FOR ALLOWANCE
Claims 1, 3 – 8, 10 – 12 and 14 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts on record alone or in combination fails to disclose “wherein the slave fan is configured as an intermediate master fan synchronized to one or more local slave fans, as in claim 1; and “wherein the at least one slave fan of the plurality of slave fans is configured as an intermediate master fan synchronized to one or more local slave fans, as in claim 12".
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lechner teaches a master-slave configuration for a pump system and Ho teaches a master-slave configuration for a fan system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746